IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ESTHER WILSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-239

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 1, 2017.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, Judge.

Gary J. Schwartz of Gary Schwartz, Esq., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.